DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites “a processing circuit in communication with the data terminals and configured to control a supply of electrical power from the plurality of rechargeable lithium-ion battery cells to the positive terminal and the negative terminal in response to receiving signals from the data terminals, the signals from the data terminals including operational information that includes at least a condition of an electric motor on power equipment coupled with the data terminals; … wherein the processing circuit is configured to adjust one or more functions of the battery pack based upon identification data received from the communications interface, wherein the identification data includes the identification of the type of power equipment coupled with the plurality of terminals”.
Claim 11 recites “a processing circuit in communication with the bi-directional data terminals and configured to control a supply of electrical power from the plurality of rechargeable lithium-ion battery cells to the positive terminal and the negative terminal in response to receiving signals from the bi-directional data terminals, the signals from the bi-directional data terminals including operational information that includes at least an operational status of an electric motor on power equipment coupled with the bi-directional data terminals”.
Claim 18 recites “a processing circuit in communication with the bi-directional data terminals and configured to monitor and control a supply of electrical power from the plurality of rechargeable lithium-ion battery cells to the positive terminal and the negative terminal in response to receiving signals from the bi-directional data terminals, the signals from the bi-directional data terminals including operational information that includes at least an operational status of an electric motor on power 
It is the examiners opinion that the art of record considered as a whole, alone, or in combination, neither anticipates nor renders obvious these limitations. Butler (US PGPub 2016/0046199) discloses a battery pack comprising battery cells; bi-directional data terminals; and a processing circuit in communication with the data terminals which controls the supply of electric power to the battery cells based on the type of vehicle coupled to the terminals. Butler is silent regarding the signals including information that includes at least an operational status of an electric motor on power equipment coupled with the bi-directional data terminals.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149. The examiner can normally be reached Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A WERNER/               Patent Examiner, Art Unit 3747